Exhibit 10.29

AMENDMENT 2 TO

MANUFACTURING SERVICE AGREEMENT

This Amendment 2 (“Amendment”) is made and entered into as of this 27th day of
July 2012 (the “Effective Date”), by and between SANMINA-SCI Corporation, a
Delaware corporation having a principal place of business at 2700 North First
Street, San Jose, California 95134 (“SANMINA-SCI”) and Symmetricom, Inc., a
Delaware corporation, having a principal place of business at 2300 Orchard
Parkway, San Jose, CA 95131 ("CUSTOMER”). CUSTOMER and Sanmina-SCI are sometimes
collectively referred to as a “Party” and the “Parties.”

WHEREAS, the Parties entered into a Manufacturing Services Agreement dated
March 22, 2010 (the “Agreement”):

WHEREAS, the Parties entered into Addendum One, dated September 18, 2009, to add
Prepaid Inventory Program ordering process and inventory management to the
Agreement;

WHEREAS, the Parties entered into Addendum Two, dated April 2, 2010, to add
transition project management services to be provided by Sanmina-SCI in
connection with the closure of Customer’s Puerto Rico facility;

WHEREAS, the Parties entered into Amendment One, dated May 16, 2012 to amend
certain terms of the Agreement and add 3PL services to the Agreement;

WHERAS, the Parties desire to further amend certain terms in the Agreement;

NOW, THEREFORE, in consideration of the foregoing premises and for other good
and valuable consideration, the receipt and sufficiency of which is hereby
expressly acknowledged, the Parties agree to amend the Agreement as follows:

 

1. Section 4.2(g) of the Agreement is hereby deleted and replaced with the
following :

 

  4.2(g) CUSTOMER acknowledges that the term "purchase commitments to a Vendor”
(as used in Section 4.2(a) and elsewhere in the Agreement) includes not only
purchase orders issued to the Vendor, but also forecasts provided to the Vendor
in accordance with Sanmina-SCI's Supplier Managed Inventory Program ("SMI
Program"). Under the SMI Program, Sanmina-SCI provides the Vendor with forecasts
of anticipated Component requirements, and the Vendor is obligated to supply
Sanmina-SCI with all forecasted Components, but Sanmina-SCI does not issue the
Vendor a purchase order until the Component is actually required by Sanmina-SCI
for production. However, under the SMI Program, Sanmina-SCI may be obligated to
either consume a sufficient level of the forecasted Components or pay the vendor
for a certain level of unused Components. For the purpose of this Agreement,
CUSTOMER's Component Liability (pursuant to 4.2(f), as further defined in
Attachment One, “SMI Component Addendum”, attached hereto, as such Attachment
may be amended from time to time by the Parties shall include the cost of any
required Vendor payments under the SMI Program as well as any Components
actually ordered from the Vendor based on CUSTOMER's Forecast. For avoidance of
doubt, Sanmina-SCI and the CUSTOMER will mutually agree to those SMI components
in Attachment One, with liability prior to Sanmina-SCI providing the CUSTOMER
with forecasts of anticipated Component requirements.

 

2. Entire Agreement.

The Agreement together with the Addenda, Amendment 1 and this Amendment
constitute the entire agreement between the Parties hereto with respect to the
subject matter hereof, and supersede all prior or contemporaneous agreements,
representations, warranties, statements, promises and undertakings, whether

 

Page 1 of 3

CONFIDENTIAL



--------------------------------------------------------------------------------

oral or written. In the event of a conflict between the terms and conditions of
this Amendment and the terms of the Agreement with respect to the subject matter
hereof, the terms of this Amendment shall control. Except as specifically
amended by this Amendment 2, all of the provisions of the Agreement shall remain
in full force and effect and be binding upon the parties hereto. The Agreement
may not be amended, altered or modified except by a writing signed by both.

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.

 

SANMINA-SCI CORPORATION     SYMMETRICOM, INC.

/s/ Jose A. Carrasquillo

   

/s/ Gerald R. Leo

Authorized Signature     Authorized Signature

 

    Jose A. Carrasquillo

   

        Gerald R. Leo

Printed Name     Printed Name

 

    Sr. Vice President

   

        Vice President of Supply Chain

Title     Title

 

 

Page 2 of 3

CONFIDENTIAL



--------------------------------------------------------------------------------

ATTACHMENT 1

SMI COMPONENT ADDENDUM

EFFECTIVE DATE: ____________________

SANMINA-SCI and CUSTOMER wish to add the components listed below:

Component List:

 

CUSTOMER
Part #

 

SANM

Part#

 

Supplier

Name

   Minimum
Pull QTY    Buffer
Inventory
(wks)    Upside
Percentages    Liability
(# weeks)    Replenishment
Lead Time    Freshness

Descriptions of the columns in the above table:

 

  •  

“Supplier Name”: The supplier of the Component to Sanmina-SCI.

 

  •  

“Minimum Pull Quantities”: Deliveries of Components are to be made in the
minimum pull quantity specified above or multiples thereof.

 

  •  

“Buffer Inventory”: The minimum level of Components which the supplier must
maintain in the hub. Such inventories are maintained based on the forecasts sent
to the supplier.

 

  •  

“Upside Percentages”: The upside percentages over and above the Buffer Inventory
based on the forecasts sent to supplier.

 

  •  

“Liability #weeks”: The number of weeks forecast that represent the maximum
on-order liability for Components.

 

  •  

“Replenishment Lead-Time”: The length of the manufacturing process between the
start of a known requirement and the actual delivery of such Components for the
replenishment of the Buffer Inventory.

 

  •  

“Freshness”: At the conclusion of the freshness period, Sanmina-SCI must take
possession of and pay for Components.

NOTE: Should SANMINA-SCI and CUSTOMER agree to maintain this addendum solely in
electronic form, the receiving Party shall acknowledge receipt of the addendum
change (e.g. an email response to an email transmitted) via agreed-upon means.
The addendum in effect at any given time shall be the last acknowledged
addendum. Spreadsheet files shall be clearly marked internally with the
Effective Date of the amendment and externally via archival naming conventions
(e.g. passthroughaddendum_061806.xls). Such archives shall be maintained by the
Parties for one year after their replacement.

 

Page 3 of 3

CONFIDENTIAL